SULLIVAN, Judge
(dissenting):
Two questions are raised in this case. First, was the evidence legally sufficient to support appellant’s conviction for stealing a “Desert Eagle pistol,” which was “property of the Government of Haiti?” Second, was the evidence legally sufficient to support his conviction for dereliction of his duty to ensure “the security of military weapons of the Government of Haiti, in custody of U.S. forces?”
The evidence in this case showed that appellant retrieved a Desert Eagle pistol from a secured weapons bunker and gave it to another soldier, PVT Mangold. However, overwhelming evidence also demonstrated that appellant was acting on an order from, his squad leader, SGT Marjamaki, when he did so. Moreover, no evidence was presented that a reasonable factfinder could find appellant knew or should have known that this order was unlawful. In my view, the evidence was not legally sufficient to disprove appellant’s defense of obedience to the apparently lawful orders of SGT Marjamaki.
It is a bedrock principle of military law that obedience to an apparently lawful order is a defense to any offense punishable by court-martial. See ROM 916(d), Manual for Courts-Martial, United States (1994 ed.).1 In cases of larceny, this military defense negates the first and most critical element of *7the offense, ie., that the taking was wrongful.2
The taking, obtaining, or withholding of the property must be wrongful. As a general rule, a taking or withholding of property from the possession of another is wrongful if done without the consent of the other, and an obtaining of property from the possession of another is wrongful if the obtaining is by false pretense. However; such an act is not wrongful if it is authorized by law or apparently lawful superior orders____
Para. 46c(l)(d), Part IV, Manual for Courts-Martial, United States (1994 ed.) (emphasis added).
An order given to a servicemember to perform a military duty “is presumed lawful”; “a subordinate disobeys an order at his peril.” United States v. Cherry, 22 MJ 284, 285 (CMA 1986) (citing para. 14c(2)(a)(i), Part IV, Manual for Courts-Martial, United States, 1984); see also United States v. New, 55 MJ 95, 117-18 (2001) (Sullivan, J., concurring in the result). As this Court, quoting Winthrop, stated in its disposition of the case of First Lieutenant William Calley, Jr., in 1973:
[F]or the inferior to assume to determine the question of the lawfulness of an order given him by a superior would of itself, as a general rule, amount to insubordination, and such an assumption carried into practice would subvert military discipline. Where the order is apparently regular and lawful on its face, he is not to go behind it to satisfy himself that his superior has proceeded with authority, but is to obey it according to its terms, the only exceptions recognized to the rule of obedience being cases of orders so manifestly beyond the legal power or discretion of the commander as to admit of no rational doubt of their unlawfulness____
Except in such instances of palpable illegality, which must be of rare occurrence, the inferior should presume that the order was lawful and authorized and obey it accordingly, and in obeying it can scarcely fail to be held justified by a military court.’
United States v. Calley, 22 USCMA 534, 543, 48 CMR 19, 28 (1973) (quoting William Winthrop, Military Law and Precedents 296-97 (2d ed. 1920 Reprint)) (emphasis added). Thus, a subordinate must obey all orders except those that are “palpably” illegal. The question of whether a particular order was “palpably” illegal — and, in turn, whether compliance with such an order would not constitute a valid defense to a court-martial charge — is reviewed from the perspective of a “man of ordinary sense and understanding.” Id. at 542, 48 CMR at 27.
A. Evidence demonstrated that appellant was complying with an apparently lawful order from his squad leader, SGT Marjamaki.
At appellant’s court-martial, evidence was presented that on October 14, 1994, PVT Mangold arrived at the bunker complex where appellant was staying to deliver water to the squad. (R. 388) PVT Mangold started talking to SGT Marjamaki and asked whether he could obtain a .357 Desert Eagle pistol. (Id.) SGT Marjamaki told him he could, and walked back to where appellant was sitting with some of the other squad members. (R. 409) SGT Marjamaki then tossed appellant the keys to the weapons bunker and told him to get a Desert Eagle pistol for SGT Man-gold out of the bunker. (Id.)
The record contains testimony from three witnesses who saw and heard SGT Marjamaki approach appellant, throw him the keys to the weapons bunker, and say, “Go get him one,” or “Go get one.” (R. 409) (testimony of *8PFC Holland); (R. 427-28, 437-38) (testimony of PFC Victor). Appellant himself recounted the conversation as follows: “He told me to go — go get him one, um, and I’m quite sure he told me to make sure everything was there with it, sir.” (R. 479) Even trial counsel, when giving his closing argument, attributed this remark — “Go get him one” — to SGT Marjamaki in describing the sequence of events surrounding the taking of the weapon. (R. 612)
The evidence also showed that appellant clearly perceived this instruction as an order, and one which he was not at liberty to ignore. During appellant’s cross-examination by the Government, the following exchange occurred:
Q: Did you believe you were receiving an order from Sergeant Marjamaki or was he just asking you to do something?
A: He didn’t ask me in a question form. He told me to do so, and from I’d say basic training through — even more at my unit, I’ve always been told when a noncommissioned officer tells me to do something, to do it, not question it, and if I do question it, question it after it’s done, sir.
Q: Did you question it after it was done?
A: I do now and I did when CID started investigating what was going on, sir. At the time, no I didn’t, sir.
(R. 498) (emphasis added).
No evidence was presented rebutting the evidence showing that SGT Marjamaki ordered appellant to get the weapon for PVT Mangold. SGT Marjamaki, testifying under a grant of immunity, explained the incident as follows: “So I tossed the keys to Specialist Pacheco and Pacheco went to the bunkers and got him one.” (R. 343) It should be noted that this testimony, while avoiding reference to a spoken order, does not contradict the testimony of the other three witnesses who testified that SGT Marjamaki said, “Go get him one.” Furthermore, SGT Marjamaki later admitted at least constructive responsibility for transferring the weapon to PVT Mangold. He testified:
Q: On the 14th, again, was the day that you gave the weapon to [Private] Man-gold?
A: Yes, sir.
(R. 369) (emphasis added).
Thus, the record contains overwhelming evidence that appellant was directed by his military superior, SGT Marjamaki, to get a Desert Eagle pistol for PVT Mangold.
B. No evidence was presented that appellant knew or should have known that the order was unlawful.
The next question we must consider is whether there was any evidence showing that a person of ordinary sense and understanding would have thought the order given by SGT Marjamaki was “palpably illegal.” See RCM 916(d); United States v. Calley, supra. In this regard, the Government introduced into evidence General Order # 1, issued by the Joint Task Force Commander of Operation Uphold Democracy on September 10, 1994. That order prohibited, inter alia, the taking of Haitian weapons as war trophies or for any other purpose.
Significantly, however, the company’s executive officer, 1LT Melano, testified that he did not learn of General Order # 1 until after his unit was relieved of duty to guard the weapons bunker on October 19, 1994. (R. 559) Moreover, the evidence also revealed that General Order # 1 was not read to all soldiers until October 28 or 29, 1994. (R. 383-85) The incident at issue here took place on October 11, 1991 — two weeks earlier. (R. 342-43) No evidence was presented that the soldiers in 1LT Melano’s unit — including appellant, SGT Marjamaki, and PVT Man-gold — were aware of this command order on October 14,1994.
Furthermore, no evidence was introduced tending to show that appellant or members of appellant’s unit knew or should have known that weapons were not to be taken as war trophies. SGT Marjamaki never briefed his soldiers on whether they were or were not allowed to take war trophies. (R. 361) However, SGT Marjamaki did give everyone in the squad a bayonet from the weapons bunker. (R. 348-49, 417, 431) He testified (under immunity) that “[i]t didn’t seem like a big deal. I mean everybody was taking [weapons] and we just would have kept them *9there until we got a call from higher up that said we couldn’t have them.” (R. 592) The sergeant also pointed a finger at 1LT Melano: “[W]e got told by the lieutenant that— Lieutenant Melano that everything was good to go until we got told by higher[.]” (R. 593)
On October 14, when PVT Mangold visited the unit and requested the Desert Eagle from SGT Marjamaki, SGT Marjamaki assumed that PVT Mangold (who was 1LT Melano’s driver) was taking it back to the command post as a unit trophy. (R. 360) The evidence further demonstrates that SGT Marjamaki believed it was acceptable to take weapons not only as unit trophies, but for personal reasons as well. When asked whether he thought there was anything “wrong with taking firearms for your personal, take-it-home-do-whatever-you-want-to, use,” SGT Marjamaki responded, “At that time it seemed all right, sir.” (R. 594)
This evidence is consistent with 1LT Melano’s testimony concerning his understanding of the war trophy “policy.” 1LT Melano testified that he took two Haitian weapons down to the company command post — an M-79 grenade launcher and a MACS machine gun — at the behest of his commander, Colonel (COL) Sullivan. He explained, “I was under the impression from my battalion commander we could legitimately take some weapons back with us.” (R. 554, 57-58) Interestingly, COL Sullivan also ordered 1LT Melano to seize an antique flint lock rifle as a unit trophy. (R. 555) No one questioned these acts until 1LT Melano was told that the chain of command had decided not to approve the taking of war trophies, whereupon 1LT Melano returned the M-79 and MACS to the bunker. When SGT Marjamaki learned that the trophies were not permitted, he collected the bayonets he had previously distributed to his squad and had appellant return them to the bunker. (R. 349) This occurred after the incident in question, on about the 17th of October. (R. 279, 404, 415)
Finally, appellant’s own understanding of the situation demonstrates that SGT Marjamaki’s order to give a Desert Eagle pistol to PVT Mangold would have appeared lawful to a person of ordinary sense and understanding. See RCM 916(d); United States v. Calley, supra. Appellant knew that PVT Man-gold was 1LT Melano’s driver and the supply NCO, and when PVT Mangold came to get the Desert Eagle, appellant “presumed or kind of put together that Mangold being the XO’s driver that the weapon was for the — for the CP [command post], and it was being brought there for the same reason the other weapons had been.” (R. 482) Appellant did not believe the weapon was going to Mangold for his own personal use. (R. 491) Considering that other weapons had already been taken to the command post by appellant’s superiors to keep as unit trophies, this was a reasonable belief.
The majority attempts to sidestep this unrefuted evidence that appellant followed an apparently lawful order by pointing to a remark allegedly made by SGT Marjamaki after ordering appellant to the bunker. According to PFC Holland, SGT Marjamaki stated that he would disavow knowledge of giving the weapon to PVT Mangold in the event that Mangold was “caught.” The majority contends that the evidence supports the conclusion that appellant heard this disavowal of knowledge and, thus, should have realized that what he had been asked to do was not legal. PFC Holland testified to this remark as follows:
Q: Did you actually see Specialist Pacheco give [Private] Mangold the weapon?
A: No, I didn’t.
Q: So, all you really saw is Sergeant Marjamaki give Specialist Pacheco the keys?
A: Yes, I did.
Q: And he told him to go get him one?
A: Yes, sir.
Q: Did you hear Sergeant Marjamaki say anything else?
A: Well, as Pacheco was leaving to go to the bunker, he said if he gets caught, tell them I don’t know nothing about it.
(R. 410) (emphasis added).
Following this line of questioning, defense counsel had PFC Holland clarify this incident for the members:
*10Q: Did Sergeant Marjamaki hand the keys to Specialist Pacheco or just kind of toss them to him? How did that work?
A: It was kind of like a short toss; close to handing them. He just threw them.
Q: So, he just walked over to where you guys were and tossed him the keys?
A: Right. He was standing like with— within two to three feet from where I was at.
Q: And then after Specialist Pacheco walked away was when he made the comment that if Mangold was caught, he, Sergeant Marjamaki, didn’t know anything about it?
A: Yes, sir.
DC: No further questions, Your Honor. (R. 418-19) (emphasis added).
Curiously, the majority deals with this evidence by ignoring it, as follows:
Although the evidence shows that SGT Marjamaki told appellant to obtain the Desert Eagle for PVT Mangold, we need not consider whether such a directive constituted an apparently lawful order. The testimony of Private First Class (PFC) Holland — which was not challenged by the defense — that SGT Marjamaki disavowed in appellant’s presence any knowledge of or responsibility for appellant’s taking of the weapon effectively nullifies appellant’s argument that he acted pursuant to an apparently lawful order in taking the Desert Eagle.
56 MJ at 2 (emphasis added).
The record, however, clearly indicates that the defense did challenge this interpretation of events by requiring PFC Holland to explain that SGT Marjamaki’s remark was made after appellant had walked away. The record contains no evidence contradicting this testimony. Indeed, the other eyewitness to this scene, PFC Victor, did not hear SGT Marjamaki making any such remark disavowing knowledge of the incident. He testified:
Q: Okay. PFC Victor, I’m going to ask you again: please tell the members of the panel what you heard Sergeant Marjamaki say when he handed over the keys? Nice and loud, please.
A: He said to go get him one, and that was-
Q: Okay, did you hear him say something else?
A: No, sir.
Q: Well, you indicated that he said something else after he transferred the keys?
A: He turned towards us and he said that [Private] Mangold said he could get one out. Just basically just turned around and kind of shrugged, sir, saying that he could get one out, and then walked back towards the tower, sir.
Q: Okay. Did you hear Sergeant Marjamaki say something about what you should do if Specialist Mangold had gotten caught?

A: No, he did not, sir.

Q: You didn’t hear anything to the effect that if he gets caught, we don’t know anything about it?
A: I heard that — I never heard that from him, but I heard them saying something like if he got one, that Specialist Mangold did not get it from him.
MJ: Okay. Take the chair and put it right there.
WIT: Yes, sir.
[The witness moved the chair in the middle of the room.]
MJ: And face the jury.
[The witness did as directed.]
MJ: Alright. Ask him the last question again.
Q: PFC Victor, at the time you saw Sergeant Marjamaki hand the accused the keys, did you hear him say anything to the effect of what you should do if Specialist Mangold had gotten caught with the weapon?
A: No, I did not, sir.
Q: Okay, please continue with the rest of your answer.
A: From?
Q: Your answer continued when I asked the question the first time. Please continue.
*11A: He just basically — after he gave the keys to-
MJ: Speak up!
A: After he gave the keys to Specialist Pacheco, he just turned to us and basically said that he could get one out, and then walked off towards the back — towards the tower, sir.
Q: Okay, did he say anything to the effect if anybody asks you, he didn’t get it from me?
A: He never told me that, sir, but I mean I heard him say like from others that if Mangold got one, that he would — that he did not get it from him, sir.
(R. 427-29) (emphasis added).
Despite persistent questioning by the Government, PFC Victor consistently held to his testimony that he did not hear SGT Marjamaki make this remark, and that he had learned of it only through the reports of others. In sum, there was no evidence presented whatsoever that appellant heard or could have heard this alleged disavowal by SGT Marjamaki.
Without sufficient evidence to support a wrongful taking theory of larceny, the only other basis on which to affirm appellant’s conviction is a wrongful withholding theory. However, this Court cannot affirm a conviction based on a theory of criminal liability never presented to the trier of fact. See United States v. Standifer, 40 MJ 440, 445 (CMA 1994); United States v. Riley, 50 MJ 410, 415 (1999); Dunn v. United States, 442 U.S. 100, 106, 99 S.Ct. 2190, 60 L.Ed.2d 743 (1979); and Rewis v. United States, 401 U.S. 808, 814, 91 S.Ct. 1056, 28 L.Ed.2d 493 (1971).
The ultimate issue for this Court on the larceny conviction is whether there is any evidence in the case from which a reasonable member could conclude that appellant’s taking of the Desert Eagle was wrongful. I have no choice but to conclude that there is not. The testimony of the witnesses, especially appellant’s superiors, demonstrates such an atmosphere of ignorance of command policy that no reasonable jury could find that appellant’s obedience to orders was palpably illegal. See Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
With regard to the dereliction of duty charge, evidence was presented that appellant knew or reasonably should have known of his duty to safeguard the weapons from unlawful appropriation. After learning that his superiors had prohibited the taking of war trophies, appellant was put on notice that future takings would be unlawful.
The majority argues that appellant’s guilt on the dereliction charge is established by his failure “to return the weapon or to inform the authorities of its taking.” 56 MJ at 3. Again, however, this theory is not available to this Court as a basis for sustaining appellant’s conviction for dereliction because it was never presented to the members at trial. See United States v. Standifer, supra.
Accordingly, I would reverse the decision of the United States Army Court of Criminal Appeals.

. All citations to Manual provisions are to the version in effect at the time of appellant’s court-martial. The current version is unchanged.


. The elements of larceny are as follows:
(a) That the accused wrongfully took, obtained, or withheld certain property from the possession of the owner or of any other person;
(b) That the property belonged to a certain person;
(c) That the property was of a certain value, or of some value; and
(d) That the taking, obtaining, or withholding by the accused was with the intent permanently to deprive or defraud another person of the use and benefit of the property or permanently to appropriate the property for the use of the accused or for any person other than the owner.
Para. 46(b)(1), Part IV, Manual for Courts-Martial, United States (1994 ed.) (emphasis added).